Memorandum

Per Curiam.

The right of the Superintendent of Banks to bring this action, pursuant to the supervisory order of the Alien Property Custodian, acting under the authority of the Trading with the Enemy Act of 1917 (U. S. Code, tit. 50, *611Appendix, § 1 et seq.) is not affected by the limitations of section 225 of the General Corporation Law.
The order so far as appealed from shonld be reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to answer within six days after service of order entered hereon on payment of costs and disbursements.
Hammer, Shientag and Hecht, JJ., concur.
Order reversed, etc.